IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Nomination Petition of            :
Michael J. Stack, Candidate for          :
Lieutenant Governor                      :
                                         :   No. 162 M.D. 2018
Petition of: Tracey L. Gordon, Ibrul     :
H. Chowdhury, and M. Karen Bojar         :


                            AMENDMENT ORDER

            AND NOW, this 17th day of April, 2018, the Court’s opinion in the
above matter, filed March 28, 2018, is amended to reflect the following corrections:

            Page 2, first full paragraph, last sentence should read:
            Candidate’s mother’s home at 1247 Southampton Road is
            located in the same ward and division in Philadelphia as the
            Wayside Avenue property.

            Page 11, beginning on line 6, should read: Code, 25 P.S. §2813,
            provides a safe harbor for those whose State service or study
            requires a presence in a new location, even one outside
            Pennsylvania.

            Page 12, second full paragraph, beginning on line 6 should read:
            … in-law’s home as his residence during the time he lived,
            worked and voted in …

            Page 13, first paragraph after the quote, line 2 should read: …
            residence, reduced to its essence, is the “habitation where one
            has put down …

            Page 13, second full paragraph, first sentence should read: First,
            the Shimkus test does not yield a definitive outcome on this
            record.

            Page 14, last paragraph, last sentence should read: The safe
            harbor of Section 703 of the Election Code protects these choices
             from having the unintended consequence of changing one’s
             domicile.

             In all other respects, the opinion and order shall remain in effect.
             It is hereby ORDERED that the above-captioned opinion filed March
28, 2018, shall be designated OPINION rather than MEMORANDUM OPINION,
and it shall be reported.
                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          2